PER CURIAM
Todd Bearden ("Bearden") appeals the motion court's denial without an evidentiary hearing of his Missouri Supreme Court Rule 24.035 (2016) motion for postconviction relief. Bearden claims the motion court erred because the group plea procedure employed by the Circuit Court of St. Francois Court was unconstitutional and caused confusion with his plea bargain. Bearden also claims the motion court erred because his guilty plea should be vacated because the State did not have a factual basis for the type of methamphetamine he was trying to create and the classification of lithium as a precursor ingredient under § 195.420 RSMo (Supp. 2016). Bearden's final two claims involve *704ineffective assistance of plea counsel in failing to advise of the two defenses, above. We have reviewed the briefs of the parties and the record on appeal, and we find the motion court did not clearly err. An extended opinion would have no jurisprudential purpose. We have provided a memorandum setting forth the reasons for our decision to the parties for their use only.
We affirm the judgment under Missouri Supreme Court Rule 84.16(b)(2) (2016).